Citation Nr: 0300648	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-12 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a dental 
condition (for treatment purposes).

3.  Entitlement to service connection for numbness and 
burning of the upper extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from March to July 
2000.

This appeal arose from a March 2001 rating action of the 
Indianapolis, Indiana, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for PTSD, a dental condition (for 
treatment purposes), burning/numbness of the upper 
extremities and a visual disorder.  The veteran testified 
before the undersigned at a Video Conference hearing in 
October 2002; during this hearing, he withdrew the issue 
of entitlement to service connection for a visual disorder 
from appellate consideration.


FINDINGS OF FACT

1.  The veteran does not suffer from PTSD which can be 
related to his period of service.

2.  The veteran underwent extraction of teeth in service 
for periodontal disease; he served less than 180 days on 
active duty.

3.  The veteran does not suffer from a chronic condition 
of the upper extremities manifested by burning/numbness 
which can be related to his service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(f) (2002).

2.  The veteran is not legally entitled to service 
connection for a dental condition (for treatment purposes 
only).  38 U.S.C.A. §§ 1110 (West 1991).

3.  A chronic disorder of the upper extremities, 
manifested by burning/numbness, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has alleged that he should be service-
connected for PTSD, a dental condition and 
burning/numbness of the upper extremities, as each of 
these conditions reportedly had their onset during active 
duty.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will then be briefly reviewed.  Finally, the 
Board will analyze the case and render a decision.


Factual background

PTSD

The veteran served on active duty from March to July 2000; 
he had no foreign service.  According to his DD-214, he 
received no decorations.  He was medically discharged 
because of Achilles, posterior tibial and multiple 
extensor tendonitis.  His service medical records make no 
references to any complaints of or treatment for a 
psychiatric disorder.

VA outpatient treatment records noted that the veteran was 
seen on November 11, 2000 with complaints of fatigue, poor 
memory and severe nightmares.  On November 30, he 
indicated that he had flashbacks of his trauma (medical 
and dental treatment in service).  He also indicated that, 
while he was hospitalized in service, he knew of and saw 
others die.  He stated that he has lost interest in 
activities, has a poor appetite and trouble sleeping.  He 
also said that he was depressed, had a poor memory, 
isolates himself and has nightmares and flashbacks.  The 
diagnosis proffered by a clinical nurse was PTSD from 
medical trauma.  

The veteran was admitted to a VA facility in January 2001.  
He complained of mental problems and stated that he had 
been distraught, depressed and even suicidal ever since 
his wife had announced that she was leaving him.  The 
mental status examination found that his speech was 
spontaneous, relevant and coherent.  His affect was 
depressed, but there was no evidence of hallucinations, 
paranoia or ideas of reference.  He was fully oriented.  
The Axis I diagnoses were major depression and rule out 
PTSD.

The veteran was afforded a comprehensive VA examination in 
January 2001.  He stated that the dental surgery that he 
had in service had been performed by a non-dentist and 
that he had suffered from pain in the ankles.  While 
hospitalized in service, he stated that he was being taken 
somewhere in the hospital, when they became lost and found 
themselves in the morgue.  He commented that he could 
smell the morgue.  He stated that he had nightmares about 
the pain in his mouth and ankles and knees.  He also 
reported having depressive spells.  The mental status 
examination noted his worried expression; he appeared to 
be depressed.  There was no impairment in his thought 
processes or in his ability to communicate.  He denied 
having hallucinations or delusions and he displayed no 
inappropriate behavior.  He was oriented in three spheres 
and there was no evidence of memory loss.  The examiner 
commented that there was no evidence of PTSD; it was noted 
that the veteran had not described any life-threatening 
stressor and there were no symptoms present to warrant a 
diagnosis of PTSD.  The diagnosis was no PTSD found.

The veteran submitted the January 25, 2001 report of an 
examination conducted by a physician Board certified in 
Internal medicine.  It was noted that ever since service, 
the veteran had complained of fatigue, insomnia, 
headaches, visual difficulties and increasing depression.  
Severe PTSD was diagnosed.


Dental condition

The service medical records indicated that the veteran had 
been treated at the dental clinic between March 17 and 
June 12, 2000.  He gave a history of dental anxiety and 
dental pain for years.  He was diagnosed with advanced 
dental caries, impacted wisdom teeth and dental anxiety.  
He had the following teeth removed in service:  numbers 2, 
3, 10, 13, 17, 18, 31 and 32.  

The veteran testified at a Video Conference hearing in 
October 2002.  He stated that he had several teeth pulled 
while in service.  Attempts to replace them were 
unsuccessful.


Burning/numbness of the upper extremities

The veteran's service medical records make one reference, 
on May 18, 2000, to complaints of numbness in the arms.  
Possible ulna/medial neuralgia was diagnosed.

The veteran was examined by VA in May 2000.  He stated 
that he had been provided crutches in service to use for 
his lower extremity tendonitis and that he began to suffer 
from numbness in the arms after using these assistive 
devices.  He offered his opinion that this use had caused 
his problem.  The peripheral nerves examination noted that 
he could feel light touch in both hands, although he 
stated that it was diminished.  He had good grip strength 
in both hands with no weakened movement and no evidence of 
atrophy.  His reflexes were 2+ and equal.  There was no 
specific tenderness and no positive Tinel's sign over any 
of the nerves in the forearms.  The diagnosis was 
complaints of numbness in the hands and no disability 
noted.  The examiner noted a marked psychogenic 
musculoskeletal overlay with no objective physical 
findings to substantiate his symptoms.  

On January 5, 2001, the veteran was seen on an outpatient 
basis, at which time he was found to have some tightness 
in the muscles of the back and tenderness over the ankles 
and knees.  His deep tendon reflexes were within normal 
limits and his grip strength was 3+/5+.

The veteran was afforded another VA examination on January 
10, 2001.  He complained of numbness of the 4th and 5th 
fingers, bilaterally.  He stated that he had used crutches 
for 7 months in service and offered his opinion that this 
had resulted in the numbness.  The motor examination 
showed normal tone, bulk and strength.  He stated that 
pinprick was decreased over the 4th and 5th digits.  An EMG 
and nerve conduction velocity tests of the upper 
extremities were normal.

The veteran submitted the report of an examination 
performed by a physician Board certified in Internal 
medicine.  The veteran told the examiner that he had used 
crutches for a lengthy period of time and that he now had 
numbness in the upper extremities.  His hands were tender 
to palpation.  Hand grips were found to be remarkably 
diminished.

The veteran then testified at a Video Conference hearing 
in October 2002.  He stated that he had used crutches for 
6 to 7 months in service for this lower extremity 
tendonitis; he indicated that a physician had told him 
that his upper extremity numbness was related to the use 
of these crutches.  He stated that the crutches had killed 
the nerves under his arms; as a consequence, he noted that 
his grip strength is weak.



Relevant laws and regulations

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
claim.  38 C.F.R. 3.303(b) (2002).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its 
date, shows that a veteran had a chronic 
condition in service or during an applicable 
presumption period and still has such condition.  
Such evidence must be medical unless it relates 
to a condition as to which, under the Court's 
case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim 
may still be .... reopened on the basis of 
§ 3.303(b) if the condition is observed during 
service or any applicable presumption period, 
continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the 
present condition to that symptomatology.  

Savage, supra, at 498. 


According to 38 C.F.R. § 3.381 (2002), 

	(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment 
as provided in Sec. 17.161 of this chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty 
during active service. When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.

(c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement 
of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of 
active service.

(d) The following principles apply to dental conditions 
noted at entry and treated during service:

	     (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days 
or more of active service.

	     (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.

     (3) Teeth noted as carious but restorable at entry 
will not be service-connected on the basis that they were 
filled during service.  However, new caries that developed 
180 days or more after such a tooth was filled will be 
service-connected.

     (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.

     (5) Teeth noted at entry as non-restorable will not 
be service-connected, regardless of treatment during 
service.

     (6) Teeth noted as missing at entry will not be 
service connected, regardless of treatment during service.

(e) The following will not be considered service-connected 
for treatment purposes:

     (1) Calculus;
     (2) Acute periodontal disease;
     (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, 
or was due to combat or in-service trauma; and
     (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active 
service.

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted 
after 180 days or more of active service.


Analysis

VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 C.F.R. 
§ 3.159 (2002)) was signed into law on November 9, 2000.  
In June 2002, the veteran and his representative were 
provided a statement of the case (SOC) which informed him 
of the new regulations as codified at 38 C.F.R. § 3.159 
(2002).  Moreover, it was explained to him in the SOC why 
the evidence of record did not establish entitlement to 
the benefits requested.  In addition, the SOC informed him 
of the evidence and information that would be obtained by 
VA and what information and evidence he needed to provide 
in order to substantiate his claims.  The veteran has also 
been afforded a VA examination and was provided the 
opportunity to present his case at a personal hearing with 
the Board in October 2002.

Therefore, it is found that the veteran has been informed 
of the information and evidence necessary to substantiate 
his claims.  The RO has also provided the veteran with an 
examination and notified him of what evidence and 
information was being obtained by VA and what evidence and 
information he needed to provide.  For these reasons, 
further development is not needed to meet the requirement 
of VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Discussion

PTSD

After a careful review of the evidence of record, it is 
found that entitlement to service connection for PTSD has 
not been established.  Initially, it is noted that the 
veteran was not engaged in combat with the enemy.  Rather, 
the veteran has alleged that medical and dental 
intervention that he underwent in service (treatment for 
tendonitis and the extraction of several teeth) 
constituted his stressor.  This treatment clearly occurred 
in service.  According to DSM-IV, a person has been 
exposed to a traumatic event in which both of the 
following are present: 1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or 
a threat to the physical integrity of self or others; and 
2) the person's response involved intense fear, 
helplessness or horror.  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, pg. 
209 (4th ed., revised 1994).  In the instant case, it is 
found that the veteran's claimed medical and dental 
interventions do not constitute a stressor as contemplated 
in the DSM-IV.  There is no indication that his treatment 
(light duty and crutches for the tendonitis and tooth 
extractions) constituted an actual or threatened death, 
nor is there any indication in the available records that 
he responded with intense fear, helplessness or horror.  
The veteran has also claimed that the dental treatment was 
so stressful because it was performed by a non-dentist; 
however, this claim is not substantiated by the dental 
treatment records.  He also indicated that he could still 
smell the morgue where he was inadvertently taken while 
hospitalized in service.  This event, however, has not 
been substantiated.  Since the veteran is a non-combat 
veteran, he must submit some evidence that corroborates 
his claimed stressors; this, he has failed to do.  See 
Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd 124 F.3d 
228 (Fed. Cir. 1997).

Significantly, there is no diagnosis of PTSD of record.  
The Board has noted the diagnosis of this disorder made by 
a clinical nurse in November 2000, as well as the 
diagnosis provided by the private physician in January 
2001.  However, the Board must carefully weigh the 
probative value of the evidence of record and it is found 
that these diagnoses carry little probative weight.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(recognizing the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.")  The private physician who made the diagnosis 
in January 2001 was not a trained psychiatrist; moreover, 
any opinion expressed by this physician was based upon the 
statements of the veteran and not a complete review of the 
evidence of record.  The clinical nurse also based the 
diagnosis only upon statements and complaints made by the 
veteran.  In addition, this nurse was not a psychiatrist.  
The opinion noted in the January 2001 VA examination, 
however, was offered by a psychiatrist who had reviewed 
the entire claims file prior to rendering the opinion.  
After an examination, it was stated that the veteran had 
not experienced a life-threatening stressor and did not 
exhibit those symptoms necessary to justify a diagnosis of 
PTSD.  The diagnosis specifically noted that PTSD was not 
found.  Therefore, it is found that entitlement to service 
connection for PTSD has not been established.

As a consequence, it is found that the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD.


Dental condition

After a careful review of the evidence of record, it is 
found that the veteran is not legally entitled to service 
connection for a dental condition (for treatment 
purposes).  The record indicated that the veteran had had 
several teeth extracted which were impacted and due to 
periodontal disease.  According to the applicable 
regulations noted above, acute periodontal disease may not 
be considered service-connected for treatment purposes.  
However, impacted teeth may be service-connected if the 
disease or pathology of these teeth developed after 180 
days or more of active service; teeth extracted because of 
periodontal disease may be service-connected only if they 
were extracted after 180 days or more of active service.  
In the instant case, the veteran's treatment for impacted 
teeth and extractions due to periodontal disease began on 
March 17, 2000, ten days after his entrance onto active 
duty; this treatment continued until June 2000.  Clearly, 
the treatment did not begin after 180 days of treatment; 
in fact, the veteran did not even serve for the requisite 
180 days.  In a case such as this where the law and not 
the evidence is dispositive, the claim must be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


Burning/numbness of the upper extremities

After a careful review of the evidence of record, it is 
found that entitlement to service connection for 
burning/numbness of the upper extremities is not 
warranted.  The Board does note that the veteran was 
provided crutches in service for the treatment of lower 
extremity tendonitis.  There was one notation on May 18, 
2000 of numbness of the arms.  The question arises as to 
whether this complaint warrants the finding of a chronic 
disability of the upper extremities.  After a review of 
the record, it is concluded that the existence of such a 
chronic disability has not been shown.  The veteran's 
private physician diagnosed compression neuropathy of the 
arms and hands bilaterally.  However, this diagnosis was 
not based upon the findings of specialized testing, such 
as an EMG or nerve conduction tests.  Moreover, this 
physician is not a neurologist; rather, he is an 
internist.  On the other hand, VA examined the veteran on 
two separate occasions.  The May 2000 VA examination, 
while noting the veteran's subjective complaints of 
decreased light touch, found nothing objective to 
substantiate his complaints.  The examination noted good 
grip strength and no signs of weakened movement.  The 
examiner specifically found no disability.  The January 
2001 VA examination included the results of EMG and nerve 
conduction studies that were completely normal.  
Therefore, despite the veteran's subjective complaints of 
decreased sensation, no disability of the upper 
extremities manifested by burning/numbness has been 
diagnosed.  Therefore, no disability currently exists 
which can be related to his service or to the one 
subjective complaint noted in service.  While the veteran 
believes that such a disorder exists and that it is 
related to his service, he is not competent, as a 
layperson, to render opinions as to medical causation or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for burning/numbness of the upper extremities.


ORDER

Service connection for PTSD is denied.

Service connection for a dental condition (for treatment 
purposes) is denied.

Service connection for burning/numbness of the upper 
extremities is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

